                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


NATHANIEL S. MASON,                           *
                                              *


               Plaintiff,                     *
                                              *


       V.                                     *       Civil Action No. l:17-cv-11870-IT
                                              *


PAULA BETHUNE, ALLAN BETHUNE, *
UNITED STATES, and            *
COMMONWEALTH OF                               *
MASSACHUSETTS, DEPARTMENT                     *
OF REVENUE                                    *
                                              *


               Defendants.                    *

                                AMENDED FINAL JUDGMENT


                                        November 7,2018

TALWANI, D.J.

       The court having entered a Default Judgment [#53] against Allan Bethune that he shall

take nothing from the interpleaded funds, and having approved the remaining parties' Stipulation

Resolving Priorities of the Interoleaded Funds and for Entrv of Judgment [#51], it is hereby

ORDERED, ADJUDGED and DECREED that the interpleaded funds in the amount of

$168,499.68, deposited with the Clerk on December 28,2017, plus any accrued interest, shall be

disbursed by the Clerk as follows:

       (1) First, a distribution to the United States to be applied to the federal income tax

            liabilities of Paula Bethune for the joint income tax year 2011, notice of which is

            recorded in the Registry of Deeds for Southern Essex Coimty, Massachusetts, at Book

            32064, Page 581, in the amount of $7,729.97, plus statutory accumulations from and

            after August 1,2018, including interest pursuant to 26 U.S.C. §§ 6601, 6621, 6622,
   and 28 U.S.C. § 1961(c), at the rate of 2.61%. A check should be made payable to

   "U.S. Treasury" and addressed as follows:

       Department of Justice: ATTN: TAXFLU
       P.O. Box 310 - Ben Franklin Station
       Washington, D.C. 20044

(2) Second, a distribution to the Massachusetts Department of Revenue ("MDOR") to be

   applied to the unpaid Massachusetts income taxes for the 2012 tax year, a Tax Lien

   for which was recorded in the Essex County Registry of Deeds, at Book 33313, Page

   129, in the amount of $1,845.86 through July 5,2018, with a per diem accrual for

   interest and penalties of $0.31 after July 5,2018. A check should be made payable to

   "Massachusetts Commissioner of Revenue" and addressed as follows:

       Eileen Ryan McAuliffe
       Litigation Bureau
       Massachusetts Department of Revenue
       P.O. Box 9565
       100 Cambridge Street, 7th Floor
       Boston, MA 0214-9565

(3) Third, a distribution to the United Statesto be appliedto the federal income tax

   liabilities of Paula Bethune for the joint income tax year 2014, notice of which is

   recorded in the Registry of Deeds for SouthernEssex County, at Book 34176, Page

   593, in the amount of $77,690.66, plus statutory accumulations from and after August

   1,2018, including interest pursuant to 26 U.S.C. §§ 6601, 6621, 6622, and 28 U.S.C.

   § 1961(c), at the rate of 2.67%. A check should be made payable to "U.S. Treasury"

   and addressed as follows:

       Departmentof Justice: ATTN: TAXFLU
       P.O. Box 310 - Ben Franklin Station
       Washington, D.C. 20044
      (4) Fourth, the remainder to Paula Bethune, by check made payable to "Paula Bethune"

         and addressed as follows:


             Ms. Paula Bethune
             c/o John P. Slattery, Esq.
             P.O. Box 3075
             Peabody, MA 01961-3075

IT IS SO ORDERED.


Date: November 7,2018
                                                        United States District Judge
